This case was tried by the court without a jury. The indictment charged this appellant with the offense of violating the prohibition law of the state by having whisky in his possession. The evidence was in conflict. Both of the witnesses for the state testified that they saw the defendant, on the occasion in question, with a bottle of whisky in his hands. The defendant denied that he had whisky in his hands. The evidence was ample to sustain the conviction, and appellant's insistence to the effect that he was entitled to be discharged is without merit. The judgment of conviction from which this appeal was taken is affirmed.
Affirmed.